 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     GIGI FAIRCHILD-LITTLEFIELD,                         Case No. 1:19-cv-00499-JDP

10                     Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                           MOTION FOR COPIES
11              v.
                                                           ECF No. 9
12     KYLE NIKI COX SHAFFER, et al.,

13                     Defendants.

14

15             Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

16 under 42 U.S.C. § 1983. Plaintiff moves for copies of documents that were not delivered to her

17 through electronic service. ECF No. 9. On April 17, 2019, we issued prisoner new case

18 documents and an order re consent. ECF No. 3. Those documents were served electronically.

19 ECF No. 4. However, plaintiff asserts that she never received those documents. ECF No. 9.
20 Plaintiff seeks a paper copy of those documents, and information regarding what documents

21 have been filed in her case. For good cause shown, plaintiff’s motion is granted.

22            Accordingly, we hereby order that the clerk of court is directed to send plaintiff:

23 1.          A paper copy of the prisoner new case documents and order re consent. ECF No. 3.

24 2.          A paper copy of the docket.

25
     IT IS SO ORDERED.
26
27
     Dated:      May 25, 2019
28                                                       UNITED STATES MAGISTRATE JUDGE
